                            Case 10-29813              Doc 231         Filed 11/01/18           Page 1 of 19
                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF MARYLAND
                                                 BALTIMORE DIVISION

              In re: CONFIGURATION, INC.                                                        § Case No. 10-29813
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                               AMENDED TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on August 29, 2010. The undersigned trustee was appointed on June 19, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                28,966.25

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                            6,944.98
                                    Bank service fees                                                    227.43
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                21,793.84
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
                            Case 10-29813              Doc 231          Filed 11/01/18           Page 2 of 19
               6. The deadline for filing non-governmental claims in this case was 04/09/2012
       and the deadline for filing governmental claims was 02/25/2011. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $3,646.63. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $617.56 as interim compensation and now requests the
       sum of $3,029.07, for a total compensation of $3,646.63. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $46.96
       and now requests reimbursement for expenses of $64.29, for total expenses of
               2
       $111.25.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 09/19/2018                    By: /s/BRIAN A. GOLDMAN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                                             Case 10-29813               Doc 231           Filed 11/01/18             Page 3 of 19
                                                                                                                                                               Exhibit A


                                                                             Form 1                                                                            Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 10-29813                                                                Trustee:        (400010)     BRIAN A. GOLDMAN
Case Name:         CONFIGURATION, INC.                                               Filed (f) or Converted (c): 12/06/11 (c)
                                                                                     §341(a) Meeting Date:        01/10/12
Period Ending: 09/19/18                                                              Claims Bar Date:             04/09/12

                               1                                     2                          3                      4              5                   6

                    Asset Description                             Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                         Remaining Assets

 1       Checking Account with PNC Bank                              1,532.11                       1,532.11         OA                    0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 32

 2       Account No XXXXX6527 with PNC Bank 1348 4th St,            57,617.54                    57,617.54           OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

 3       Account with Federal National Payable 7315 Wisco          150,619.09                   136,619.09           OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

 4       Account No XXXXX6535 with PNC Bank 1348 4th St,             2,337.35                       2,337.35         OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

 5       Account No. XXXXX3157 with Bank of America 915 R                870.70                      870.70          OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

 6       Account No. XXXXX7460 with Bank of America 915 R                104.97                      104.97          OA                    0.00                    FA


                                                                                                                                Printed: 09/19/2018 01:38 PM   V.14.14
                                              Case 10-29813              Doc 231           Filed 11/01/18             Page 4 of 19
                                                                                                                                                               Exhibit A


                                                                             Form 1                                                                            Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 10-29813                                                                Trustee:       (400010)      BRIAN A. GOLDMAN
Case Name:        CONFIGURATION, INC.                                                Filed (f) or Converted (c): 12/06/11 (c)
                                                                                     §341(a) Meeting Date:        01/10/12
Period Ending: 09/19/18                                                              Claims Bar Date:             04/09/12

                               1                                     2                          3                      4              5                   6

                    Asset Description                             Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                         Remaining Assets

          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

 7       Account with Federal National Commercial, Inc. 7          145,717.44                   145,717.44           OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

 8       Books                                                           500.00                     500.00           OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

 9       Receivables from customer invoices                        803,500.00                   803,500.00           OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

10       DC GOV'T Basic Business License MD Dept of Trans                  0.00                       0.00           OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W

                                                                                                                                Printed: 09/19/2018 01:38 PM   V.14.14
                                              Case 10-29813              Doc 231         Filed 11/01/18             Page 5 of 19
                                                                                                                                                             Exhibit A


                                                                           Form 1                                                                            Page: 3

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 10-29813                                                              Trustee:        (400010)     BRIAN A. GOLDMAN
Case Name:         CONFIGURATION, INC.                                             Filed (f) or Converted (c): 12/06/11 (c)
                                                                                   §341(a) Meeting Date:        01/10/12
Period Ending: 09/19/18                                                            Claims Bar Date:             04/09/12

                                1                                    2                        3                      4              5                   6

                    Asset Description                             Petition/          Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled     (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values          Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                 and Other Costs)                                         Remaining Assets

         Bethesda, MD 20814
         Value $ 15061

11       List of Customers                                               0.00                         0.00         OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

12       2 Vans and 1 Cube Truck                                    15,000.00                  15,000.00                             6,400.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

13       Furniture, Fixtures, Computers, and office suppi            5,931.44                     5,931.44         OA                    0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 32

14       Furniture, Fixtures, Computers, copierd, printer            5,931.44                     5,931.44         OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814
         Value $ 15061

15       Pallet Jack, Pallets                                        2,500.00                     2,500.00         OA                    0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         42; Original asset description: Account with Federal
         National Payable
         7315 Wisconsin Ave
         Suite 820W
         Bethesda, MD 20814


                                                                                                                              Printed: 09/19/2018 01:38 PM   V.14.14
                                               Case 10-29813                    Doc 231           Filed 11/01/18                Page 6 of 19
                                                                                                                                                                            Exhibit A


                                                                                  Form 1                                                                                    Page: 4

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 10-29813                                                                      Trustee:          (400010)      BRIAN A. GOLDMAN
Case Name:         CONFIGURATION, INC.                                                     Filed (f) or Converted (c): 12/06/11 (c)
                                                                                           §341(a) Meeting Date:           01/10/12
Period Ending: 09/19/18                                                                    Claims Bar Date:                04/09/12

                                 1                                         2                             3                           4             5                    6

                     Asset Description                                 Petition/            Estimated Net Value              Property         Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,        Abandoned         Received by       Administered (FA)/
                                                                        Values            Less Liens, Exemptions,           OA=§554(a)         the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

          Value $ 15061

16        Wells Fargo Bank Account (u)                                     Unknown                           729.98                                    729.98                   FA

17        ACCOUNTS RECEIVABLE (u)                                         21,836.27                            0.00                                21,836.27                    FA
           Accounts receivable from non-factored accounts
          retained as cash collateral in a special collection
          account by Federal National Payables, Inc. (now
          under control of new owner White Oak Business
          Capital, Inc.) recently identified through a company
          audit

 17      Assets      Totals (Excluding unknown values)                $1,213,998.35                 $1,178,892.06                                 $28,966.25                 $0.00



      Major Activities Affecting Case Closing:

                  3.21.18 - Case reopened following discovery of $21,836.27 in collections of accounts receivable from the Debtor.
                  6.19.18 - Brian A. Goldman appointed Trustee in this case.
                  7.23.18 - Funds received and deposited.
                  9.14.18 - Trustee's counsel to confer with Mark Steven regarding how to prepare TFR.

      Initial Projected Date Of Final Report (TFR):         December 15, 2014                Current Projected Date Of Final Report (TFR):       December 31, 2018




                                                                                                                                             Printed: 09/19/2018 01:38 PM   V.14.14
                                                Case 10-29813               Doc 231           Filed 11/01/18                   Page 7 of 19
                                                                                                                                                                                   Exhibit B


                                                                                 Form 2                                                                                             Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:         10-29813                                                                        Trustee:            BRIAN A. GOLDMAN (400010)
Case Name:           CONFIGURATION, INC.                                                             Bank Name:          The Bank of New York Mellon
                                                                                                     Account:            ****-******05- - Checking Account
Taxpayer ID #:       **-***0417                                                                      Blanket Bond:       $3,000,000.00 (per case limit)
Period Ending: 09/19/18                                                                              Separate Bond: N/A

   1             2                          3                                        4                                               5                       6                 7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From              Description of Transaction                   T-Code               $                  $                Account Balance
05/07/12       {16}        Wells Fargo Bank, N.A.           funds from DIP account                              1221-000                   1.00                                        1.00
05/07/12       {16}        Wells Fargo Bank, N.A.           funds from DIP account                              1221-000                  33.28                                      34.28
05/07/12       {16}        Wells Fargo Bank, N.A.           funds from DIP account                              1221-000                 695.70                                     729.98
06/20/12       {12}        Grassbusters Inc. / Greg Sroka   Sale of 2004 GMC 5500 Cube Truck . See              1129-000              6,000.00                                     6,729.98
                                                            Docket # 201.
06/29/12                   The Bank of New York Mellon      Bank and Technology Services Fee                    2600-000                                         25.00             6,704.98
07/31/12                   The Bank of New York Mellon      Bank and Technology Services Fee                    2600-000                                         25.00             6,679.98
08/22/12       {12}        Willie Clark                     2000 Chevrolet Astro Van and 2004                   1129-000                 400.00                                    7,079.98
                                                            Chevrolet Astro van. See Docket # 201.
08/22/12       101         Carl Miceli                      Compensatiuon for Auctioneer                        3610-000                                     1,500.00              5,579.98
08/31/12                   The Bank of New York Mellon      Bank and Technology Services Fee                    2600-000                                         25.00             5,554.98
09/28/12                   The Bank of New York Mellon      Bank and Technology Services Fee                    2600-000                                         25.00             5,529.98
10/31/12                   The Bank of New York Mellon      Bank and Technology Services Fee                    2600-000                                         25.00             5,504.98
11/30/12                   The Bank of New York Mellon      Bank and Technology Services Fee                    2600-000                                         25.00             5,479.98
12/31/12                   The Bank of New York Mellon      Bank and Technology Services Fee                    2600-000                                         25.00             5,454.98
01/10/13                   RABOBANK MIGRATION               TRANSFER TO 0001040001088                           9999-000                                     5,454.98                  0.00
                           TRANSFER OUT                     20130110

                                                                                ACCOUNT TOTALS                                        7,129.98               7,129.98                $0.00
                                                                                         Less: Bank Transfers                              0.00              5,454.98
                                                                                Subtotal                                              7,129.98               1,675.00
                                                                                         Less: Payments to Debtors                                                0.00
                                                                                NET Receipts / Disbursements                         $7,129.98            $1,675.00




{} Asset reference(s)                                                                                                                          Printed: 09/19/2018 01:38 PM         V.14.14
                                                   Case 10-29813         Doc 231            Filed 11/01/18                  Page 8 of 19
                                                                                                                                                                              Exhibit B


                                                                               Form 2                                                                                          Page: 2

                                                     Cash Receipts And Disbursements Record
Case Number:         10-29813                                                                    Trustee:             BRIAN A. GOLDMAN (400010)
Case Name:           CONFIGURATION, INC.                                                         Bank Name:           Rabobank, N.A.
                                                                                                 Account:             ******3666 - Checking Account
Taxpayer ID #:       **-***0417                                                                  Blanket Bond:        $3,000,000.00 (per case limit)
Period Ending: 09/19/18                                                                          Separate Bond: N/A

   1             2                          3                                    4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From             Description of Transaction                 T-Code              $                   $              Account Balance
01/11/13                   RABOBANK MIGRATION             RABOBANK MIGRATION                                9999-000               5,454.98                                   5,454.98
                           TRANSFER IN
01/31/13                   Rabobank, N.A.                 Bank and Technology Services Fee                  2600-000                                        10.00             5,444.98
06/05/14     10102         BRIAN A. GOLDMAN               Dividend paid 42.21% on $1,463.00, Trustee        2100-000                                       617.56             4,827.42
                                                          Compensation; Reference:
06/05/14     10103         BRIAN A. GOLDMAN               Dividend paid 42.21% on $111.25, Trustee          2200-000                                        46.96             4,780.46
                                                          Expenses; Reference:
06/05/14     10104         United States Trustee          Dividend paid 42.21% on $6,825.00, U.S.           2950-000                                    2,880.94              1,899.52
                           (ADMINISTRATIVE)               Trustee Quarterly Fees; Reference:
06/05/14     10105         GOLDMAN & GOLDMAN, P.A.        Dividend paid 42.21% on $4,500.00, Attorney       3110-000                                    1,899.52                  0.00
                                                          for Trustee Fees (Trustee Firm); Reference:

                                                                               ACCOUNT TOTALS                                      5,454.98             5,454.98                $0.00
                                                                                      Less: Bank Transfers                         5,454.98                  0.00
                                                                               Subtotal                                                 0.00            5,454.98
                                                                                      Less: Payments to Debtors                                              0.00
                                                                               NET Receipts / Disbursements                            $0.00           $5,454.98




{} Asset reference(s)                                                                                                                      Printed: 09/19/2018 01:38 PM        V.14.14
                                                   Case 10-29813                  Doc 231              Filed 11/01/18                    Page 9 of 19
                                                                                                                                                                                           Exhibit B


                                                                                          Form 2                                                                                           Page: 3

                                                     Cash Receipts And Disbursements Record
Case Number:         10-29813                                                                                  Trustee:            BRIAN A. GOLDMAN (400010)
Case Name:           CONFIGURATION, INC.                                                                       Bank Name:          Rabobank, N.A.
                                                                                                               Account:            ******3667 - Checking Account
Taxpayer ID #:       **-***0417                                                                                Blanket Bond:       $3,000,000.00 (per case limit)
Period Ending: 09/19/18                                                                                        Separate Bond: N/A

   1             2                           3                                             4                                                   5                    6                  7

 Trans.     {Ref #} /                                                                                                                      Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                      Description of Transaction                     T-Code              $                  $               Account Balance
07/23/18       {17}        White Oak Business Capital, Inc.        Accounts receivable from non-factored                  1221-000             21,836.27                                21,836.27
                                                                   accounts retained as cash collateral in a
                                                                   special collection account that were recently
                                                                   discovered in a company audit
07/31/18                   Rabobank, N.A.                          Bank and Technology Services Fee                       2600-000                                       10.00          21,826.27
08/31/18                   Rabobank, N.A.                          Bank and Technology Services Fee                       2600-000                                       32.43          21,793.84

                                                                                         ACCOUNT TOTALS                                        21,836.27                 42.43        $21,793.84
                                                                                                 Less: Bank Transfers                               0.00                  0.00
                                                                                         Subtotal                                              21,836.27                 42.43
                                                                                                 Less: Payments to Debtors                                                0.00
                                                                                         NET Receipts / Disbursements                        $21,836.27                 $42.43

                                  Net Receipts :              28,966.25
                                                                                                                                                 Net             Net                    Account
                                    Net Estate :          $28,966.25                     TOTAL - ALL ACCOUNTS                                  Receipts     Disbursements               Balances

                                                                                         Checking # ****-******05-                              7,129.98             1,675.00                  0.00
                                                                                         Checking # ******3666                                      0.00             5,454.98                  0.00
                                                                                         Checking # ******3667                                 21,836.27                 42.43          21,793.84

                                                                                                                                             $28,966.25             $7,172.41         $21,793.84




{} Asset reference(s)                                                                                                                                   Printed: 09/19/2018 01:38 PM       V.14.14
                                       Case 10-29813             Doc 231         Filed 11/01/18                    Page 10 of 19


                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                             Claims Bar Date: April 9, 2012

Case Number: 10-29813                                                 Page: 1                                                               Date: September 19, 2018
Debtor Name: CONFIGURATION, INC.                                                                                                            Time: 01:39:03 PM
Claim #   Creditor Name & Address                     Claim Type     Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

          BRIAN A. GOLDMAN                            Admin Ch. 7                                                       $3,646.63                   $617.56         3,029.07
200       2330 WEST JOPPA ROAD
          SUITE 300
          LUTHERVILLE, MD 21093
          BRIAN A. GOLDMAN                            Admin Ch. 7                                                          $111.25                    $46.96           64.29
200       2330 WEST JOPPA ROAD
          SUITE 300
          LUTHERVILLE, MD 21093
29        United States Trustee (ADMINISTRATIVE)      Admin Ch. 7                                                       $6,825.00                 $2,880.94         3,944.06
 200      101 West Lombard Street #2625                              101 West Lombard Street #2625
          Baltimore, MD 21201                                        Baltimore, MD 21201
                                                                     --------------------------------------------------------------------------------* * *


G&G       GOLDMAN & GOLDMAN, P.A.                     Admin Ch. 7                                                       $4,500.00                 $1,899.52         2,600.48
200       2330 WEST JOPPA ROAD, SUITE 200
          LUTHERVILLE, MD 21093
G&G       GOLDMAN & GOLDMAN, P.A.                     Admin Ch. 7                                                       $3,412.50                      $0.00        3,412.50
200       2330 WEST JOPPA ROAD, SUITE 200
          LUTHERVILLE, MD 21093
ADMIN     Ecolab, Inc.                                Admin Ch. 11                                                     $31,829.31                      $0.00       31,829.31
300

ADMIN     McNamee, Hosea, Jernigan, Kim, Greenan      Admin Ch. 11                                                     $19,317.50                      $0.00       19,317.50
300       & Lynch                                                    Per Admin Order Doc 209


ADMIN     McNamee, Hosea, Jernigan, Kim, Greenan      Admin Ch. 11                                                      $1,915.97                      $0.00        1,915.97
300       & Lynch                                                    Per Admin Order Doc 209


25P       Internal Revenue Service                    Priority                                                         $49,359.07                      $0.00       49,359.07
 570      Centralized Insolvency Section                             Centralized Insolvency Section
          PO Box 21126 (DP-N-781)                                    PO Box 21126 (DP-N-781)
          Philadelphia, PA 19114                                     Philadelphia, PA 19114
                                                                     --------------------------------------------------------------------------------* * *



14S       Federal Marketing Strategies, LLC           Secured                                                                 $0.00                    $0.00            0.00
 100      Katherine M. Sutcliffe Becker, Esq.,                       Katherine M. Sutcliffe Becker, Esq.
          Washington, DC 20036                                       Stinson Morrison Hecker LLP,1150 18th Street, NW, Ste 800
                                                                     Washington, DC 20036
                                                                     --------------------------------------------------------------------------------* * *


23S       SMC-United Industrial Limited Partnership   Secured                                                                 $0.00                    $0.00            0.00
 100      c/o Stephen E. Leach,Leach Travell                         c/o Stephen E. Leach
          Britt pc,8270 Greensboro Drive,Suite 105                   Leach Travell Britt pc,8270 Greensboro Drive,Suite 1050
          McLean, VA 22102                                           McLean, VA 22102
                                                                     --------------------------------------------------------------------------------* * *
                                      Case 10-29813             Doc 231        Filed 11/01/18                    Page 11 of 19


                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                           Claims Bar Date: April 9, 2012

Case Number: 10-29813                                               Page: 2                                                               Date: September 19, 2018
Debtor Name: CONFIGURATION, INC.                                                                                                          Time: 01:39:03 PM
Claim #   Creditor Name & Address                     Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

23S-2     SMC-United Industrial Limited Partnership   Secured                                                               $0.00                    $0.00            0.00
 100      c/o Stephen E. Leach,Leach Travell                       c/o Stephen E. Leach
          Britt pc,8270 Greensboro Drive,Suite 105                 Leach Travell Britt pc,8270 Greensboro Drive,Suite 1050
          McLean, VA 22102                                         McLean, VA 22102
                                                                   --------------------------------------------------------------------------------* * *



1         CRANE RENTAL COMPANY                        Unsecured                                                       $1,759.50                      $0.00        1,759.50
 610      1601 W. ST. NE                                           1601 W. ST. NE
          Washington, DC 20018                                     Washington, DC 20018
                                                                   --------------------------------------------------------------------------------* * *


2         Fia Card Services, NA As Successor In    Unsecured                                                         $24,521.99                      $0.00       24,521.99
 610      Interest to                                              Bank of America NA and Mbna America Bank
          Bank of America NA and Mbna America Bank                 1000 Samoset Drive,DE5-023-03-03
          1000 Samoset Drive,DE5-023-03-03                         Newark, DE 19713
          Newark, DE 19713                                         --------------------------------------------------------------------------------* * *



3         ECOLAB                                      Unsecured                                                    $106,795.00                       $0.00      106,795.00
 610      3535 S 31ST ST                                           3535 S 31ST ST
          Grand Forks, ND 58206-6007                               Grand Forks, ND 582066007
                                                                   --------------------------------------------------------------------------------* * *


4         GLOBAL DISTRIBUTORS, INC.                   Unsecured                                                      $14,582.13                      $0.00       14,582.13
 610      4901 FAIRMOUNT AVE                                       4901 FAIRMOUNT AVE
          Bethesda, MD 20814                                       Bethesda, MD 20814
                                                                   --------------------------------------------------------------------------------* * *


5         IKON Financial Services                     Unsecured                                                             $0.00                    $0.00            0.00
 610      Bankruptcy Administration                                Bankruptcy Administration
          PO Box 13708                                             PO Box 13708
          Macon, GA 31208-3708                                     Macon, GA 312083708
                                                                   --------------------------------------------------------------------------------* * *



5 -2      IKON Financial Services                     Unsecured                                                      $43,030.64                      $0.00       43,030.64
 610      Bankruptcy Administration                                Bankruptcy Administration
          PO Box 13708                                             PO Box 13708
          Macon, GA 31208-3708                                     Macon, GA 312083708
                                                                   --------------------------------------------------------------------------------* * *



6         Sprint Nextel Correspondence                Unsecured                                                       $6,708.31                      $0.00        6,708.31
 610      Attn Bankruptcy Dept                                     Attn Bankruptcy Dept
          PO Box 7949                                              PO Box 7949
          Overland Park, KS 66207-0949                             Overland Park, KS 662070949
                                        Case 10-29813      Doc 231          Filed 11/01/18                    Page 12 of 19


                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                        Claims Bar Date: April 9, 2012

Case Number: 10-29813                                            Page: 3                                                               Date: September 19, 2018
Debtor Name: CONFIGURATION, INC.                                                                                                       Time: 01:39:03 PM
Claim #   Creditor Name & Address                  Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

                                                                --------------------------------------------------------------------------------* * *

7         The Gallery Collection                   Unsecured                                                          $784.64                     $0.00          784.64
 610      Mary Guido                                            Mary Guido
          65 Challenger Road                                    65 Challenger Road
          Ridgefield Park, NJ 07660                             Ridgefield Park, NJ 07660
                                                                --------------------------------------------------------------------------------* * *



8         Ryder Truck Rental, Inc.                 Unsecured                                                      $39,848.00                      $0.00       39,848.00
 610      Attn: Jennifer Morris                                 Attn: Jennifer Morris
          6000 Windward Parkway                                 6000 Windward Parkway
          Alpharetta, GA 30005                                  Alpharetta, GA 30005
                                                                --------------------------------------------------------------------------------* * *



9         Russ Bassett                             Unsecured                                                      $35,518.84                      $0.00       35,518.84
 610      8189 Byron Rd.                                        8189 Byron Rd.
          Whittier, CA 90606                                    Whittier, CA 90606
                                                                --------------------------------------------------------------------------------* * *


10        Krueger International, Inc.              Unsecured                                                      $10,586.10                      $0.00       10,586.10
 610      Attn: Guy Patzke                                      Attn: Guy Patzke
          1330 Bellevue Street                                  1330 Bellevue Street
          Green Bay, WI 54302                                   Green Bay, WI 54302
                                                                --------------------------------------------------------------------------------* * *



11        Graebel Companies                        Unsecured                                                       $5,326.25                      $0.00        5,326.25
 610      PO Box 8002                                           PO Box 8002
          720 3rd Street                                        720 3rd Street
          Wausau, WI 54402-8002                                 Wausau, WI 544028002
                                                                --------------------------------------------------------------------------------* * *



12        Roger's Carpet, inc.                     Unsecured                                                      $13,000.00                      $0.00       13,000.00
 610      2613 Queens Chapel Road N.E                           2613 Queens Chapel Road N.E
          Washington, DC 20018                                  Washington, DC 20018
                                                                --------------------------------------------------------------------------------* * *


13        UNITED PARCEL SERVICE                    Unsecured                                                       $2,562.93                      $0.00        2,562.93
 610      c/o RMS Bankruptcy Recovery Services                  c/o RMS Bankruptcy Recovery Services
          P.O. Box 4396                                         P.O. Box 4396
          Timonium, MD 21094                                    Timonium, MD 21094
                                                                --------------------------------------------------------------------------------* * *
                                        Case 10-29813      Doc 231          Filed 11/01/18                    Page 13 of 19


                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                        Claims Bar Date: April 9, 2012

Case Number: 10-29813                                            Page: 4                                                               Date: September 19, 2018
Debtor Name: CONFIGURATION, INC.                                                                                                       Time: 01:39:03 PM
Claim #   Creditor Name & Address                  Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

14U       Federal Marketing Strategies, LLC        Unsecured                                                    $440,957.37                       $0.00      440,957.37
 610      Katherine M. Sutcliffe Becker, Esq.,                  Katherine M. Sutcliffe Becker, Esq.
          Washington, DC 20036                                  Stinson Morrison Hecker LLP,1150 18th Street, NW, Ste 800
                                                                Washington, DC 20036
                                                                --------------------------------------------------------------------------------* * *


15        ABF FREIGHT SYSTEM, INC                  Unsecured                                                       $2,827.66                      $0.00        2,827.66
 610      P.O.BOX 1925                                          P.O.BOX 1925
          New Kingstown, PA 17072-1925                          New Kingstown, PA 170721925
                                                                --------------------------------------------------------------------------------* * *


16        SNI Companies - Friends & Co             Unsecured                                                      $16,964.35                      $0.00       16,964.35
 610      Regency West 6, Suite 113                             Regency West 6, Suite 113
          4600 Westown Parkway                                  4600 Westown Parkway
          West Des Monies, IA 50266                             West Des Monies, IA 50266
                                                                --------------------------------------------------------------------------------* * *



17        Heilind Electronics Inc.                 Unsecured                                                       $1,360.77                      $0.00        1,360.77
 610      58 Jonspin Road                                       58 Jonspin Road
          Wilmington, MA 01887                                  Wilmington, MA 01887
                                                                --------------------------------------------------------------------------------* * *


18        ATLANTIC STATES                          Unsecured                                                      $95,401.00                      $0.00       95,401.00
 610      183 SITGREAVES STREET                                 183 SITGREAVES STREET
          Phillipsburg, NJ 08865-0352                           Phillipsburg, NJ 088650352
                                                                --------------------------------------------------------------------------------* * *


19        American Hotel Register                  Unsecured                                                      $19,010.82                      $0.00       19,010.82
 610      c/o RMS Bankruptcy Recovery Services                  c/o RMS Bankruptcy Recovery Services
          PO Box 5126                                           PO Box 5126
          Timonium, MD 21094                                    Timonium, MD 21094
                                                                --------------------------------------------------------------------------------* * *



20        Ferguson Enterprises, Inc.               Unsecured                                                       $1,299.15                      $0.00        1,299.15
 610      13890 Lowe Street                                     13890 Lowe Street
          Chantilly, VA 20151                                   Chantilly, VA 20151
                                                                --------------------------------------------------------------------------------* * *


21        HANNON LAW GROUP                         Unsecured                                                      $31,373.96                      $0.00       31,373.96
 610      1901 18TH ST NW                                       1901 18TH ST NW
          Washington, DC 20009                                  Washington, DC 20009
                                                                --------------------------------------------------------------------------------* * *
                                      Case 10-29813           Doc 231          Filed 11/01/18                    Page 14 of 19


                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                           Claims Bar Date: April 9, 2012

Case Number: 10-29813                                               Page: 5                                                               Date: September 19, 2018
Debtor Name: CONFIGURATION, INC.                                                                                                          Time: 01:39:03 PM
Claim #   Creditor Name & Address                     Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

22        JONES & ASSOCIATES                          Unsecured                                                      $14,955.23                      $0.00       14,955.23
 610      111 S CALVERT ST                                         111 S CALVERT ST
          STE 2700                                                 STE 2700
          Baltimore, MD 21202                                      Baltimore, MD 21202
                                                                   --------------------------------------------------------------------------------* * *



23U       SMC-United Industrial Limited Partnership   Unsecured                                                             $0.00                    $0.00            0.00
 610      c/o Stephen E. Leach,Leach Travell                       c/o Stephen E. Leach
          Britt pc,8270 Greensboro Drive,Suite 105                 Leach Travell Britt pc,8270 Greensboro Drive,Suite 1050
          McLean, VA 22102                                         McLean, VA 22102
                                                                   --------------------------------------------------------------------------------* * *



23U-2     SMC-United Industrial Limited Partnership   Unsecured                                                      $93,334.58                      $0.00       93,334.58
 610      c/o Stephen E. Leach,Leach Travell                       c/o Stephen E. Leach
          Britt pc,8270 Greensboro Drive,Suite 105                 Leach Travell Britt pc,8270 Greensboro Drive,Suite 1050
          McLean, VA 22102                                         McLean, VA 22102
                                                                   --------------------------------------------------------------------------------* * *



24        MSC INDUSTRIAL SUPPLY CO. INC               Unsecured                                                      $48,653.61                      $0.00       48,653.61
 610      75 MAXESS RD                                             75 MAXESS RD
          Melville, NY 11747                                       Melville, NY 11747
                                                                   --------------------------------------------------------------------------------* * *


25U       Internal Revenue Service                    Unsecured                                                      $16,143.58                      $0.00       16,143.58
 610      Centralized Insolvency Section                           Centralized Insolvency Section
          PO Box 21126 (DP-N-781)                                  PO Box 21126 (DP-N-781)
          Philadelphia, PA 19114                                   Philadelphia, PA 19114
                                                                   --------------------------------------------------------------------------------* * *



26        Never Industries                            Unsecured                                                      $10,778.59                      $0.00       10,778.59
 610      c/o Biorn Corpt.                                         c/o Biorn Corpt.
          Po Box 464                                               Po Box 464
          Rockfor, MN 55373                                        Rockfor, MN 55373
                                                                   --------------------------------------------------------------------------------* * *



27        Zep Manufacturing Company                   Unsecured                                                      $20,983.12                      $0.00       20,983.12
 610      Attn: Jonathan E. Raulston,Engel,                        Attn: Jonathan E. Raulston
          Hairston & Johanson, PC,PO Box 11405                     Engel, Hairston & Johanson, PC,PO Box 11405
          Birmingham, AL 35202                                     Birmingham, AL 35202
                                                                   --------------------------------------------------------------------------------* * *
                                      Case 10-29813         Doc 231         Filed 11/01/18                    Page 15 of 19


                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                                           Claims Bar Date: April 9, 2012

Case Number: 10-29813                                            Page: 6                                                               Date: September 19, 2018
Debtor Name: CONFIGURATION, INC.                                                                                                       Time: 01:39:03 PM
Claim #   Creditor Name & Address                  Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

28        HANNON LAW GROUP                         Unsecured                                                      $31,373.96                      $0.00       31,373.96
 610      1901 18TH ST NW                                       1901 18TH ST NW
          Washington, DC 20009                                  Washington, DC 20009
                                                                --------------------------------------------------------------------------------* * *


30        National Business Furniture, LLC         Unsecured                                                      $11,424.07                      $0.00       11,424.07
 610      McCarthy, Burgess & Wolff                             McCarthy, Burgess & Wolff
          26900 Cannon Rd                                       26900 Cannon Rd
          Cleveland, OH 44146                                   Cleveland, OH 44146
                                                                --------------------------------------------------------------------------------* * *



31        New York State Department of Taxation and Unsecured                                                         $750.00                     $0.00          750.00
 620      Finance                                               Bankrupcty Sectopm
          Bankrupcty Sectopm                                    PO Box 5300
          PO Box 5300                                           Albany, NY 122050300
          Albany, NY 12205-0300                                 --------------------------------------------------------------------------------* * *



32        New York State Department of Taxation and Unsecured                                                      $2,323.53                      $0.00        2,323.53
 620      Finance                                               Bankrupcty Sectopm
          Bankrupcty Sectopm                                    PO Box 5300
          PO Box 5300                                           Albany, NY 122050300
          Albany, NY 12205-0300                                 --------------------------------------------------------------------------------* * *



33        THE FORD AGENCY                          Unsecured                                                       $7,595.34                      $0.00        7,595.34
 620      1660 L ST. N W, SUITE 608                             1660 L ST. N W, SUITE 608
          Washington, DC 20036                                  Washington, DC 20036
                                                                --------------------------------------------------------------------------------* * *


<< Totals >>                                                                                                   1,293,452.25                   5,444.98     1,288,007.27
                         Case 10-29813           Doc 231       Filed 11/01/18      Page 16 of 19



                                    TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 10-29813
            Case Name: CONFIGURATION, INC.
            Trustee Name: BRIAN A. GOLDMAN
                                                  Balance on hand:                            $          21,793.84
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                                Claim Allowed Amount Interim Payments               Proposed
 No.                                                Asserted       of Claim          to Date              Payment
   14S        Federal Marketing                    50,000.00                0.00                  0.00          0.00
              Strategies, LLC
   23S        SMC-United Industrial                19,800.00                0.00                  0.00          0.00
              Limited Partnership
   23S-2      SMC-United Industrial                19,800.00                0.00                  0.00          0.00
              Limited Partnership
                                                  Total to be paid to secured creditors:      $               0.00
                                                  Remaining balance:                          $          21,793.84

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments          Proposed
                                                                                         to Date         Payment
Trustee, Fees - BRIAN A. GOLDMAN                                       3,646.63              617.56         3,029.07
Trustee, Expenses - BRIAN A. GOLDMAN                                     111.25               46.96            64.29
Attorney for Trustee, Fees - GOLDMAN & GOLDMAN,                        7,912.50             1,899.52        6,012.98
P.A.
Fees, United States Trustee                                            6,825.00             2,880.94        3,944.06
                              Total to be paid for chapter 7 administration expenses:         $          13,050.40
                              Remaining balance:                                              $           8,743.44

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments          Proposed
                                                                                         to Date         Payment
Attorney for Special Counsel Fees - McNamee, Hosea,                   19,317.50                   0.00      3,183.05
Jernigan, Kim, Greenan & Lynch
Attorney for D-I-P Expenses - McNamee, Hosea, Jernigan,                1,915.97                   0.00        315.70
Kim, Greenan & Lynch
Other Expenses: Ecolab, Inc.                                          31,829.31                   0.00      5,244.69
                              Total to be paid for prior chapter administrative expenses:     $           8,743.44
                              Remaining balance:                                              $               0.00

   UST Form 101-7-TFR (05/1/2011)
                          Case 10-29813          Doc 231      Filed 11/01/18       Page 17 of 19




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $49,359.07 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
 25P           Internal Revenue Service                               49,359.07                 0.00              0.00
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 1,161,866.15 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            CRANE RENTAL COMPANY                                    1,759.50                 0.00              0.00
  2            Fia Card Services, NA As Successor In                  24,521.99                 0.00              0.00
               Interest to
  3            ECOLAB                                               106,795.00                  0.00              0.00
  4            GLOBAL DISTRIBUTORS, INC.                              14,582.13                 0.00              0.00
  5            IKON Financial Services                                     0.00                 0.00              0.00
  5 -2         IKON Financial Services                                43,030.64                 0.00              0.00
  6            Sprint Nextel Correspondence                            6,708.31                 0.00              0.00
  7            The Gallery Collection                                    784.64                 0.00              0.00
  8            Ryder Truck Rental, Inc.                               39,848.00                 0.00              0.00
  9            Russ Bassett                                           35,518.84                 0.00              0.00
 10            Krueger International, Inc.                            10,586.10                 0.00              0.00
 11            Graebel Companies                                       5,326.25                 0.00              0.00
 12            Roger's Carpet, inc.                                   13,000.00                 0.00              0.00
 13            UNITED PARCEL SERVICE                                   2,562.93                 0.00              0.00
 14U           Federal Marketing Strategies, LLC                    440,957.37                  0.00              0.00

  UST Form 101-7-TFR (05/1/2011)
                          Case 10-29813         Doc 231      Filed 11/01/18        Page 18 of 19




 15            ABF FREIGHT SYSTEM, INC                                2,827.66                0.00             0.00
 16            SNI Companies - Friends & Co                         16,964.35                 0.00             0.00
 17            Heilind Electronics Inc.                               1,360.77                0.00             0.00
 18            ATLANTIC STATES                                      95,401.00                 0.00             0.00
 19            American Hotel Register                              19,010.82                 0.00             0.00
 20            Ferguson Enterprises, Inc.                             1,299.15                0.00             0.00
 21            HANNON LAW GROUP                                     31,373.96                 0.00             0.00
 22            JONES & ASSOCIATES                                   14,955.23                 0.00             0.00
 23U           SMC-United Industrial Limited Partnership                   0.00               0.00             0.00
 23U-2         SMC-United Industrial Limited Partnership            93,334.58                 0.00             0.00
 24            MSC INDUSTRIAL SUPPLY CO. INC                        48,653.61                 0.00             0.00
 25U           Internal Revenue Service                             16,143.58                 0.00             0.00
 26            Never Industries                                     10,778.59                 0.00             0.00
 27            Zep Manufacturing Company                            20,983.12                 0.00             0.00
 28            HANNON LAW GROUP                                     31,373.96                 0.00             0.00
 30            National Business Furniture, LLC                     11,424.07                 0.00             0.00
                            Total to be paid for timely general unsecured claims:         $                  0.00
                            Remaining balance:                                            $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 10,668.87 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
 31            New York State Department of Taxation and                 750.00               0.00             0.00
               Finance
 32            New York State Department of Taxation and              2,323.53                0.00             0.00
               Finance
 33            THE FORD AGENCY                                        7,595.34                0.00             0.00
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00




  UST Form 101-7-TFR (05/1/2011)
                          Case 10-29813         Doc 231       Filed 11/01/18     Page 19 of 19




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments          Proposed
No                                                                   of Claim          to Date         Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
